Citation Nr: 9909744	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  95-29 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether the veteran's claim of entitlement to service 
connection for a right shoulder disability is well grounded.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran had active service from February 1968 to February 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1995 rating decision by the Houston, 
Texas Department of Veterans Affairs (VA) Regional Office 
(RO), which denied a claim of entitlement to service 
connection for a right shoulder condition.

In October 1996, this case was remanded by the Board for 
additional development of the evidence.


FINDING OF FACT

There is no competent medical evidence of record 
demonstrating that the veteran is currently diagnosed with a 
right shoulder disability.


CONCLUSION OF LAW

The veteran has not presented a well-grounded claim of 
entitlement to service connection for a right shoulder 
disability.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable Law and Regulations

Service connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West  1991); 38 C.F.R. 
§ 3.303 (1998).  That a condition or injury occurred in 
service alone is not enough; there must be a current 
disability resulting from that condition or injury.  Service 
connection may also be granted for a disease first diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

Well grounded claims

The threshold question with regard to a veteran's claim for 
service connection is whether the claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  The United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has held that a well-grounded 
claim is one which is plausible, meritorious on its own, or 
capable of substantiation.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  In order for a claim to be well 
grounded,  there must be competent evidence of (1) a current 
disability (a medical diagnosis); (2) incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); (3) a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).

The Court has held that the failure to demonstrate that a 
disability is currently manifested constitutes a failure to 
present a plausible or well-grounded claim.  Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); Brammer v. Derwinski, 3 
Vet. App. 223 (1990).

When a veteran fails to report for an examination scheduled 
in conjunction with an original compensation claim, his claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b) (1998).  Examples of 
"good cause" include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  38 C.F.R. § 3.655(a) (1998).

Factual Background

A March 1969 clinical note in the veteran's service medical 
records indicated a diagnosis of tendonitis of rotator cuff 
muscles.  There was no indication whether this condition was 
on the veteran's right or left side.  The veteran's December 
1969 separation examination noted no findings pertaining to 
either of the veteran's shoulders. 

In March 1970, shortly after he left service, the veteran 
filed a claim of entitlement to VA compensation benefits for 
hearing loss.  He did not mention a shoulder disability.

There are no medical records covering the next quarter 
century.

In March 1995, the veteran filed his claim for entitlement to 
service connection for a right shoulder disorder that he 
contended was incurred in service.  In October 1996, the 
veteran's claim was remanded by the Board to the RO for 
further development.  The RO was instructed to provide the 
veteran an opportunity to submit or identify any other 
evidence pertinent to his claimed right shoulder disability.  
The RO was instructed to inform the veteran that the best 
type of evidence he could submit would be medical evidence 
showing a right shoulder injury or ailment in service, that 
he has residuals of that injury or ailment, and that these 
residuals are related to service.

In the Remand, the RO was also instructed to obtain from the 
veteran the names of any VA or private health care providers 
who treated the him for his claimed right shoulder disability 
since service.  

The RO was further instructed to afford the veteran a VA 
orthopedic examination of his right shoulder.  The claims 
folder and a copy of the Remand were to be made available to 
the VA examiner and all necessary tests were to be conducted.  
The RO was to ask the VA examiner for an opinion as to the 
existence of any disabilities of the veteran's right 
shoulder, and whether any noted disabilities were related to 
service.

In November 1996, a letter was sent by the RO to the veteran 
asking for the names and addresses of any VA or private 
health care providers who have treated the veteran for his 
claimed right shoulder disability since service.  The RO also 
asked the veteran for any other evidence pertinent to the 
veteran's claim.  The RO further advised the veteran that the 
best type of evidence he could provide would be medical 
evidence showing a right shoulder injury or ailment, and 
showing that the claimed residuals are related to service.

The record shows that a VA physical examination was scheduled 
in May 1997 for evaluation of the veteran's claimed right 
shoulder disability.  VA records indicated that the veteran's 
wife called on the veteran's behalf and canceled this 
appointment because the veteran was out of town for at least 
three weeks.  VA records indicated that a November 1997 
appointment for a VA examination was also canceled by the 
veteran.  A VA health summary dated in October 1998 also 
noted these cancellations. 

In a letter sent to the veteran in April 1998, the RO noted 
that the veteran had failed to report for two scheduled VA 
examinations and that another examination would be scheduled 
upon the veteran's request.  The RO restated the earlier 
request for any medical evidence showing treatment for a 
right shoulder condition, and the names and locations of any 
pertinent VA or private health care providers who have 
treated the veteran for his claimed disability.

There is no evidence of record showing any response from the 
veteran with regard to the RO letters of November 1996 or 
April 1998.


Analysis

The evidence shows that in May 1997 and November 1997, the 
veteran canceled two VA examinations scheduled in response to 
the remand issued in October 1996.  The veteran was offered 
the opportunity to reschedule another VA examination, but 
there is no evidence of record that the veteran has made such 
a request.  Therefore the Board will render its decision 
based on the evidence of record now before it.  See 38 C.F.R. 
§ 3.655(1998).

Requests were sent to the veteran by the RO for him to 
identify medical evidence pertinent to the claimed right 
shoulder disability.  There is no record of any response 
having been received.

The Board notes the language of the Court in Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991):  "The duty to assist 
is not always a one-way street. If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  If the veteran wished to fully 
develop his claim, he had a corresponding duty to provide 
pertinent information and to report for the scheduled 
examinations.

As stated above, the threshold question with regard to a 
veteran's claim for service connection is whether the claim 
is well grounded pursuant to 38 U.S.C.A. § 5107(a).  In order 
for a claim to be well grounded, there must be competent 
evidence of a current disability, the incurrence or 
aggravation of a disease or injury in service, and a nexus 
between the in-service injury or disease and the current 
disability.  See Caluza, 7 Vet. App. at 506.  All three 
prongs of the Caluza test must be met.

The Board finds that there is no competent medical evidence 
of record demonstrating that the veteran is currently 
diagnosed with a right shoulder disability.  Rabideau, 
2 Vet. App. at 144; Brammer, 3 Vet. App. at 223.  The only 
recent medical evidence of record are VA examinations dated 
in April 1970 and May 1995, conducted in regard to the 
veteran's claim of entitlement to service connection for 
hearing loss disability.  However, no examinations of the 
veteran's right shoulder were conducted.  Therefore, the 
first prong of the Caluza test is not met. 

The only evidence supporting the veteran's claim is his 
contention that he suffers from a current right shoulder 
disability.  However, a veteran's statement that he is 
suffering from a current disability is not by itself 
sufficient to make a claim well grounded since a lay person 
is not competent to offer evidence requiring medical 
knowledge, such as a medical diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).

Furthermore, the Board notes that although there was a 
diagnosis of tendinitis of rotator cuff muscles in service, 
there is no competent medical evidence of record 
demonstrating a causal nexus between the claimed right 
shoulder disability and the veteran's service.  The Court has 
held that "[I]n the absence of competent medical evidence of 
a current disability and a causal link to service, or 
evidence of chronicity or continuity of symptomatology, a 
claim is not well grounded."  Chelte v. Brown, 10 Vet. App. 
268, 271 (1997).

In short, because veteran has submitted no competent medical 
evidence of a current right shoulder disability, or evidence 
of a causal nexus between a current condition and service, 
the Board finds that the veteran's claim of entitlement to 
service connection for a right shoulder disability is not 
well grounded, and must be denied.  See Caluza, 
7 Vet. App. at 506.

Additional Matter

When a claim is not well grounded, the VA does not have a 
duty to assist the veteran in the development of facts 
pertaining to his claim. 38 U.S.C.A. § 5107(a).  However, the 
VA may be obligated to advise the veteran of the evidence 
needed to complete the application.  This obligation depends 
upon the particular facts of the case and the extent to which 
the VA has previously advised the veteran of the evidence 
needed to be submitted with a VA benefits claim.  Robinette 
v. Brown, 8 Vet. App. 69 (1995). The Court has recently held 
that the obligation exists only in the limited circumstances 
where the veteran has referenced other known and existing 
evidence.  Epps v. Brown, 9 Vet. App. 341, 344 (1996).  In 
this case, the VA is not on notice of any known and existing 
evidence which would render the veteran's claim plausible. 
The Board's decision serves to inform the veteran of the kind 
of evidence which would be necessary to make his claim well 
grounded.


ORDER

A well-grounded claim having not been presented, the 
veteran's claim of entitlement to service connection for a 
right shoulder disorder is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 
- 2 -


- 1 -


